DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Newly submitted claims 21-27 and in particular claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1 and 15 which were originally claimed are directed to a method and device for reception of SCI and starting or restarting a timer based on a reservation period being zero within the SCI. The newly added claim 21, and each of its respective dependent claims are directed to a method DRX negation or DRX configuration negotiation wherein the first UE receives a signalling from the second device and derives a timing (e.g. a DRX pattern) based on the signalling. The newly added claims was not present in the original filed claims, and also was not present during the examination and writing of the first Non-Final Office Action dated 05/20/2022. The addition of a newly claimed invention after prosecution on the merits is improper, and had the claim 21 been present, a restriction requirement would have been made. The claim 1 and 15, are independent and distinct from claim 21 and it’s dependent claims for the reasons given above, and may be considered as sub-combinations as usable together. The claims would be separately classified and further require separate search strategies and require unnecessary burden on the examiner, thus the claims should be cancelled.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 1, 4-7, 15, and 18-20 are allowed.
The office appreciates the applicants amending the indicated allowable subject matter of claim 3 into the independent claims. However, due to addition of new claims non-elected and not originally presented, a Notice of Allowance will be held until the applicant has cancelled claims directed to new invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Song et al. (US 2016/0366645 A1) “Method and Device for Reducing Power of Device in Wireless Communication System Supporting Direct Device to Device Communciation” fig.12
Di Girolamo et al. (WO 2021/119474 A1) “NR Sidelink Discontinuous Reception”
Horneman et al. (US 2011/0237231 A1) “Use of Off Period of DRX for Direct Peer to Peer Communication in a Cell”
Yang et al. (CN 111800894 A) “DRX Configuration Method and Device of Sidelink”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411